DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on November 6, 2020 has been acknowledged. 
Claims 1 – 6, and 8 – 12 have been amended. 
Claim 7 is cancelled. 
Claims 13 – 14 have been newly presented. 
Currently, claims 1 – 6 and 8 – 14 are pending and considered as set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites limitations of: “The autonomous mobile object according to claim 1, wherein the surveyed place data includes another surveillance target place and a designation of another sensor unit associated with the another surveillance target place, and
the information collector is configured to collect information about the condition of the another surveillance target place by the another sensor unit designated in the surveyed place data when the autonomous mobile object reaches the another surveillance target place while travelling on the basis of the operation command.”
There is no support for these claim limitations in specification or in the originally filed claim of the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 8 – 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gauer (US 20170270375) in view of Valouch et al. (Hereinafter Valouch) (US 2019/0140129).

As per claims 1 and 6, Gauer discloses an autonomous mobile object (See at least abstract) comprising: 
a sensor unit configured to sense a condition of a road (See at least paragraph 61); 
an operation controller configured to cause the autonomous mobile object to move autonomously on the basis of an operation command (See at least abstract); 
an obtainer configured to obtain surveyed place data, including information about a surveillance target place and (See paragraph 21-22 and 51); and 
an information collector configured to collect information about the condition of the surveillance target place by the sensor unit when the autonomous mobile object reaches the 
Gauer does not expressly disclose elements of:
a designation of a sensor unit to be used for sensing the surveillance target place among the one or more sensor units; and
designated in the surveyed place data.
Valouch teaches elements of:
a designation of a sensor unit to be used for sensing the surveillance target place among the one or more sensor units (See at least paragraph 19); and
designated in the surveyed place data (See at least paragraph 19 - 21).
Both Gauer and Valouch teach art of controlling autonomous vehicle and analyzing sensor data received from the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a designation of a sensor unit to be used for sensing the surveillance target place among the one or more sensor units; and designated in the surveyed place data as taught by Valouch in the system of Gauer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 2 and 8, Gauer and Valouch disclose wherein the surveyed place data a criterion for determination as to whether or not the surveillance target place is in a condition that causes a traffic trouble, and the information collector sends a notice to a predetermined apparatus 

As per claims 3 and 9, Gauer discloses wherein the autonomous mobile object further comprises an imaging unit configured to capture an image, and the information collector sends an image of the surveillance target place with the notice (See at least paragraph 4 – 6, 40 and 46).  

As per claims 4 and 10, Gauer discloses wherein the autonomous mobile object further comprises a notifier configured to provide a notice indicating that there is a traffic trouble by a display device, when a condition that causes a traffic trouble is found in the surveillance target place (See at least paragraph 40 and 46).  

As per claims 5 and 12, Gauer discloses wherein the surveillance target place is a place where a traffic trouble can occur under a specific weather condition, and the information collector collects information about the condition of the surveillance target place when the specific weather condition is met or forecast to be met (See at least paragraph 51 – 52).

As per claim 11, Gauer discloses wherein a place where a traffic trouble can occur under a specific weather condition is stored in the second commander as the surveillance target place, and the second commander sends the surveyed place data about that surveillance target place to the autonomous mobile object when the specific weather condition is met or forecast to be met (See at least paragraph 3 and 51 – 52).

As per claim 14, Gauer discloses a control unit configured to:
determine whether the autonomous mobile object includes the sensor unit to be used for sensing the surveillance target place (See at least abstract); and
in response to determination that the autonomous mobile object does not include the sensor unit to be used for sensing the surveillance target place, exclude the surveillance target place from the surveyed place data (See at least paragraph 43).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gauer in view of Valouch as applied to claim 1 above, and further in view of Oba (US 2020/0004269).

As per claim 13, Gauer and Valouch teaches all the elements of the claimed invention but does not explicitly teaches elements of: 
wherein the surveyed place data includes another surveillance target place and a designation of another sensor unit associated with the another surveillance target place, and
the information collector is configured to collect information about the condition of the another surveillance target place by the another sensor unit designated in the surveyed place data when the autonomous mobile object reaches the another surveillance target place while travelling on the basis of the operation command.

wherein the surveyed place data includes another surveillance target place and a designation of another sensor unit associated with the another surveillance target place, and
the information collector is configured to collect information about the condition of the another surveillance target place by the another sensor unit designated in the surveyed place data when the autonomous mobile object reaches the another surveillance target place while travelling on the basis of the operation command (See at least figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the surveyed place data includes another surveillance target place and a designation of another sensor unit associated with the another surveillance target place, and the information collector is configured to collect information about the condition of the another surveillance target place by the another sensor unit designated in the surveyed place data when the autonomous mobile object reaches the another surveillance target place while travelling on the basis of the operation command as taught by Oba in the system of Gauer and Valouch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 6 and 8 - 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG TAI AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662